Name: 2007/137/EC: Commission Decision of 23 February 2007 amending Decision 2006/805/EC as regards classical swine fever control measures in Germany (notified under document number C(2007) 535) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  international trade;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2007-08-24; 2007-02-24

 24.2.2007 EN Official Journal of the European Union L 57/25 COMMISSION DECISION of 23 February 2007 amending Decision 2006/805/EC as regards classical swine fever control measures in Germany (notified under document number C(2007) 535) (Text with EEA relevance) (2007/137/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to completion of the internal market (2), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (3) was adopted in response to outbreaks of classical swine fever in certain Member States. That Decision establishes certain disease control measures concerning classical swine fever in those Member States. (2) Germany has informed the Commission that the disease situation in certain areas of the federal state of Rhineland-Palatinate has significantly improved. The measures provided for in Decision 2006/805/EC concerning those areas should therefore no longer apply. (3) Decision 2006/805/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/805/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33). (3) OJ L 329, 25.11.2006, p. 67. ANNEX ANNEX PART I 1. Germany A. Rhineland-Palatinate (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Kreis Daun: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Kreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. B. North Rhine-Westfalia (a) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities of Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the City Euskirchen), and the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal); (c) the city Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (d) the city Bonn: south of the Bundesstrasse 56 and the motorway A565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (e) in the Kreis Aachen: the cities Monschau and Stolberg, and the municipalities Simmerath and Roetgen; (f) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, and the municipalities HÃ ¼rtgenwald and Langerwehe. 2. France The territory of the Department of Bas-Rhin and Moselle located west of the Rhine and the channel Rhine Marne, north of the motorway A4, east of the river Sarre and south of the border with Germany and the municipalities Holtzheim, Lingolsheim and Eckbolsheim. PART II 1. Slovakia The territory of the District Veterinary and Food Administrations (DVFA) of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. PART III 1. Bulgaria The whole territory of Bulgaria.